DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 01/04/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric D. Morehouse on March 31, 2021.
The application has been amended as follows:
The specification has been amended as follows: 
The Abstract has been replaced by:
A hybridization system for an electric device having two terminals and two states including a closed state allowing an electric current to circulate between the two terminals and an open state blocking the circulation of the electric current between the terminals, the device being suitable for an electric arc to be generated during the switching from the closed state to the 
The claims have been amended as follows: 
Claims 6-8 have been canceled.
Allowable Subject Matter
Claims 1-4 and 9-11 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, the hybrid contactor allowing the presence of the electric arcs at the level between the first terminal and the second terminal of the electromechanical contactor module to be authorized for a limited duration in order to preserve a function of cleaning the first terminal and the second terminal without deteriorating the latter; a timer switch having two timer switch terminals connected to the two conductors and the timer switch being suitable for being in the open state by default and, after a first predetermined duration following the triggering of 
-regarding claims 2-4 and 9-11, they are considered allowable due to their dependency on claim 1.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839


                                                                                                                                                                  
/Nguyen Tran/Primary Examiner, Art Unit 2838